Citation Nr: 1114941	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased (compensable) rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from July 1957 to July 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2005, a videoconference hearing was held before a member of the Board who has since left the Board.  A transcript of this hearing is associated with the Veteran's claims file.  A second videoconference hearing was held before the undersigned in January 2011.  A transcript of this hearing has also been associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for service-connected hemorrhoids; there are no questions of fact or law remaining before the Board in this matter.  

2.  Symptoms of glaucoma were not chronic during service.  

3.  Symptoms of glaucoma have not been continuous since discharge from service.  

4.  The Veteran's glaucoma is a complication of surgery performed at a private facility in March 1994.  

5.  Glaucoma is not caused or aggravated by a service-connected disease or injury, including diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an increased rating for service-connected hemorrhoids.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

2.  Glaucoma was neither incurred in nor aggravated by service, nor due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Letters dated in January 2003, October 2004, and June 2006 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2006 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2006 and August 2009.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding causes of the Veteran's glaucoma, including whether the disability was related to the Veteran's service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For these reasons, the Board finds that VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Withdrawal of Issue of Increased Rating for Hemorrhoids 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board personal hearing in January 2011, the Veteran indicated that he wished to withdraw his appeal as to an increased rating for service-connected hemorrhoids that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim, and the appeal on this issue is withdrawn.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Service Connection for Glaucoma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims service connection for glaucoma of the right eye.  Review of his STRs shows no documented injury of the right eye, although several episodes involving the left eye were noted.  These include engine oil in the left eye in April 1968, low grade conjunctivitis of the left eye in October 1972, and a foreign body in the left eye in July 1973.  Additionally, he reported having both eyes sting in February 1962 and having glare from the sun bother both eyes in May 1971.  At that time, the Veteran also reported eyelid swelling on taking aspirin.  This swelling reportedly lasted 30 minutes.  Examination showed foamy secretions, but was otherwise normal.  On examination for retirement from service the Veteran had no complaints of an eye disability.  Corrected visual acuity at that time was normal.  

Private treatment records and statements from the Veteran's private physicians show that many years after service the Veteran underwent surgery for cataract removal of the right eye in March 1994.  An April 1996 statement from a private physician summarizes the complications experienced by the Veteran following this surgery, stating that lens material was lost posteriorly into the vitreous cavity and that inflammation was noted in the anterior and posterior segments.  The Veteran's intraocular pressure was borderline.  Follow-up examination continued to show this inflammation and, additionally, subtle macular edema and disc hyperflourescence were noted.  It was commented that these latter two findings were common with intraocular inflammation of the posterior segment.  The Veteran's intraocular pressure was significantly elevated (measurements of 28 mm Hg and 50 mm Hg were reported) and additional surgery, a vitrectomy, was performed.  In June 1994, the Veteran's visual acuity was corrected to 20/20 in the right eye, with pinhole.  

Private treatment records show that the Veteran continued to be treated for glaucoma since the 1994 surgery.  He underwent several additional procedures on his right eye, including insertion of a Molteno tube over the years.  In 2001, he was diagnosed with Type II diabetes mellitus, a disability for which service connection has been established.  Private and VA outpatient treatment records show continued treatment for diabetes mellitus and glaucoma.  When last examined by VA in June 2010, the optometrist found no evidence of diabetic retinopathy.  

In a September 2005 statement, one of the Veteran's private physicians submitted a statement that the Veteran had had cataract surgery in 1994 with a complicated postoperative course that resulted in uncontrolled glaucoma requiring a cornea transplant and a glaucoma implant.  Over time, the Veteran has had decreasing vision in the right eye, mostly due to glaucoma and the Veteran's associated diabetes.  It was this physician's opinion that, while diabetes did not cause the original problem, it contributed to the decrease in vision due to optic neuropathy associated with small vessel disease.  

Examinations were conducted by the same VA physician in November 2006 and August 2009.  On both occasions, the examiner reviewed the Veteran's medical history in detail.  The diagnoses for each examination report are virtually identical.  The diagnoses are hyperopia, astigmatism, and presybiopia; diabetes mellitus, without retinopathy, bilaterally; right eye pseudophakia, with complicated cataract extraction in 1994; right eye macular scar; right eye glaucoma; right eye corneal transplant; right eye corneal transplant rejection; right eye legally blind; right eye chronic retinal detachment; left eye pseudophakia, with prior cataract; dry eye syndrome, bilaterally; dermatochalasis, bilaterally; right eye contracted visual field; left eye normal kinetic visual field that reflected his natural facial anatomy.  The glaucoma, corneal transplant, legal blindness, retinal detachment, and contracted visual field were all shown to be related to the cataract surgery complications.  The examiner opined that the Veteran's diabetes was not the cause of the glaucoma and vision loss, with the right eye glaucoma the result of the complicated cataract extraction in 1994.  The examiner noted that the diabetes was diagnosed in 2001 and, given the fact that there was an absence of retinopathy in both eyes it was less likely than not that the diabetes currently aggravated the right eye glaucoma.  The examiner went on to state that small vessel disease in diabetes was always a concern, but that given the complexity and severity of the Veteran's other right eye conditions, it was not likely here.  

As noted, the Veteran testified at two Board hearings during the pendency of this appeal.  During the first, in December 2005 before Judge who is no longer a member of the Board, he stated that he had required sunglasses while working on the flight line while in service and had first been diagnosed in 1989 or 1990.  During the second, before the undersigned in January 2011, he testified for the first time that he had sustained an injury during a mortar attack while stationed in the Republic of Vietnam in 1971.  He reported that while in a bunker in 1971, he had run into a door injuring his face and right eye.  He stated that, following this injury, he had problems with his eye and started wearing sunglasses because of light sensitivity.  

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board finds that the glaucoma was not manifested in service or until many years after separation from active duty.  The record is clear that the glaucoma resulted from complications of the cataract surgery performed years after service in 1994.  All the medical opinions of record, including those of the private physicians, agree with this assessment.  

Although the Veteran now testified that he sustained an injury of his right eye during service, the Board does not find this report to be inconsistent with the Veteran's other reported histories and with other evidence of record, so as not to be credible.  It is significant to note that the January 2011 hearing testimony was the first mention of this injury in the record.  This relatively recent report of such alleged in-service right eye injury is inconsistent with STRs that are negative for such right eye injury even though the STRs reflect treatment for other eye abnormalities and injuries, including left eye injuries; is inconsistent with the Veteran's earlier testimony at a Board hearing in which no mention of the incident of right eye injury in service was made.  It is also significant that the STRs do show that the Veteran did complain of glare from the sun for which he was to utilize sunglasses in 1971, but contemporaneous medical history recorded in the STRs made no mention of an injury.  Under these circumstances, the Board finds that the Veteran did not sustain a right eye injury in service, and did not experience chronic symptoms of right eye injury in service.  For these reasons, the weight of the evidence is against direct service connection for right eye glaucoma. 

The record contains conflicting medical opinions regarding whether the Veteran's glaucoma is aggravated by his service-connected diabetes mellitus.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

The August 2005 medical opinion from the Veteran's private physician was that the Veteran's progressive decreased vision in the right eye was mostly due to (non-service-connected) glaucoma and diabetes mellitus.  The private physician went on to state that, while the diabetes did not cause the original problem, it contributed to the decrease in vision due to optic neuropathy associated with small vessel disease.  While the VA physician agreed in November 2006 and August 2009 that small vessel disease from diabetes is a concern, it was opined that this was not the case in this instance.  The examiner noted the absence of retinopathy in both eyes that made it unlikely that the diabetes currently aggravated the right eye glaucoma and vision loss.  Moreover, the examiner noted that diabetes was first diagnosed in 2001, many years after the onset of the right eye glaucoma following surgery for cataract removal in 1994.  

Given the specific detail and analysis of the November 2006 and August 2009 medical opinions, the Board finds them to be the most persuasive in the record.  In this regard, it is noted that they are supported by clinical observations and medical history and significant in that the diabetic retinopathy that would cause the small vessel disease that could aggravate the Veteran's vision loss was not found during this examination or on routine outpatient treatment examinations as late as June 
2010.  For this reason, the Board finds that the Veteran's glaucoma is not aggravated by the service-connected diabetes mellitus, and service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310. 


ORDER

The appeal seeking an increased (compensable) rating for service-connected hemorrhoids is dismissed.  

Service connection for glaucoma, including as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


